Citation Nr: 0729984	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-35 461	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation based upon housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946, including seventeen months as a prisoner of war 
of the German government.  He died in April 2003.  The 
appellant is his widow.

In an August 2007, the appeal was advanced on the docket of 
the Board of Veterans' Appeals (Board) on account of the 
appellant's advancing age.  The appeal has received expedited 
treatment since that time.


FINDING OF FACT

The appellant is essentially confined to her home on account 
of physical disability which is reasonably certain will 
remain throughout her lifetime.


CONCLUSION OF LAW

Increased dependency and indemnity compensation at the 
housebound rate is warranted.  38 U.S.C. § 1311, 5107 (West 
2002); 38 C.F.R. § 3.351(e) (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Dependency and indemnity compensation was granted to the 
appellant effective following the veteran's death in April 
2003.  The appellant now contends that she is essentially 
housebound due to her various disabilities and requests that 
her dependency and indemnity compensation be increased to the 
higher housebound rate to reflect this status.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the appellant was informed of these elements in a July 
2003 letter.  The appellant has not been informed of the law 
governing the assignment of disability ratings and effective 
dates in connection with the instant claim,  However, in 
light of the disposition reached below, the Board finds that 
no prejudice accrues to her in this regard.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided the appellant with the regulatory 
provisions governing award of dependency and indemnity 
compensation, including the increased housebound rate, as 
well as the substance of the regulation pertaining to the 
VA's duties to notify and assist in the September 2004 
Statement of the Case.  Accordingly, the Board considers VA's 
notice requirements to have been met.  

VA medical records and VA medical examinations have been 
obtained in support of the appellant's claim.  The appellant 
has submitted private medical statements for review.  She 
testified in support of the appeal during a hearing at the RO 
before an RO hearing officer.  She and her representative 
have presented written statements in support of her appeal.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Under 38 U.S.C. § 1311(c), (d), increased dependency and 
indemnity compensation is payable to a veteran's surviving 
spouse who is permanently housebound by reason of disability.  
38 C.F.R. § 3.351(a)(3), (4).  In order for a surviving 
spouse to qualify for increased compensation based on a need 
for regular aid and attendance, the claimant must show that 
he or she is blind, as specified in 38 C.F.R. § 3.351(c)(1); 
a patient in a nursing home, as specified in 38 C.F.R. 
§ 3.351(c)(2); or bedridden or unable to perform normal self-
care functions, as specified in 38 C.F.R. § 3.352(a).  The 
'permanently housebound' requirement is met when the 
surviving spouse is not afflicted in one of the above three 
ways but is substantially confined to his or her home (ward 
or clinical areas, if institutionalized) or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  38 C.F.R. § 3.351(e).  

The medical records available for review show that the 
appellant suffers from disabilities including generalized 
arthritis and degenerative joint disease, chronic obstructive 
pulmonary disease, migraine headaches, diverticulosis, and 
irritable bowel syndrome, to include constipation.  Medical 
records also show that she experiences frequent falls and has 
been issued a cane and a walker, as well as various braces, 
to help with her stability.  In a July 2006 outpatient 
treatment note, her physician described her as "in good 
general health for her age."

The appellant asserts, in written statements, and during 
hearing testimony, that she is prone to falls, that she 
rarely leaves her home, that although she can drive, she 
usually lets others drive her, that she experiences 
difficulty with activities of daily living, including 
cooking, cleaning, and bathing.

The appellant's own statements and the information in her 
medical records substantiate that she rarely leaves her home 
due to her disabilities.  We have accorded especial import to 
the appellant's instability of gait and the attendant peril 
of falls with the likely catastrophic consequences for a 
woman of her years.  In our view, implicit in the term 
"substantially confined" as used in the governing 
regulation is the ability to both leave and safely return to 
the home.  Here, while egress may be arguably accomplished, 
it would be unconscionable to infer the latter when 
locomotion beyond the familiar surroundings of the home would 
be fraught with authentic peril.  Accordingly, we must find 
that she is substantially confined to her home on account of 
her disabilities and  that dependency and indemnity 
compensation at the increased housebound rate is warranted in 
this case.

The evidence supports the benefit sought and the appeal is 
granted.





ORDER

Dependency and indemnity compensation at the housebound rate 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


